Citation Nr: 1134221	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic fatigue, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317 (2010).  

2.  Entitlement to service connection for a disability manifested by memory loss, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for a psychiatric disability, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a circulatory disability, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for a disability manifested by pain in the back of the head and right shoulder, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317.  



REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel	


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in September 2007; the transcript is of record.  This matter was remanded in January 2008 and March 2010.  The case has since returned to the Board for further appellate consideration.

The issues of entitlement to service connection for an acquired psychiatric disability and memory loss are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not have service in the Persian Gulf.

2.  Chronic fatigue syndrome was not manifested during service, and is not otherwise related to the Veteran's active service.

3.  A chronic circulatory disability has not been shown.

4.  A disability manifested by pain in the back of the head and right shoulder was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Circulatory disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A disability manifested by pain in the back of the head and right shoulder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In January 2005, a VCAA letter was issued to the Veteran with regard to his service connection claims.  Such letter predated the May 2005 rating decision.  Thereafter, another VCAA letter was issued to the Veteran in February 2008.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006 and February 2008, the Veteran was advised of the evidence necessary to support an increased rating and effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, after issuance of VCAA notices, the claims were readjudicated by way of supplemental statements of the case, the most recent in May 2011.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the January 2008 and March 2010 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service private treatment records, VA outpatient treatment records, and lay statements and testimony in support of his appeal.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in August 2009 with regard to his service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to service connection for chronic fatigue, circulatory disability, and a disability manifested by pain in the back of the head and right shoulder.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Initially, the Board notes that the Veteran did not serve in the Southwest Asia theatre of operations during the Persian Gulf War and is therefore not a Persian Gulf Veteran.  As the Veteran did not serve in the Southwest Asia theater of operations during the Persian Gulf War, the presumptive provisions per § 3.317 are inapplicable to the Veteran's claim.

The Veteran has stated that in anticipation of service in Southwest Asia, he received the same immunization shots as soldiers deployed.  He also stated that he was exposed to equipment returning from the Persian Gulf War.  In support of his claim, he submitted articles discussing studies as it relates to disabilities and service in the Persian Gulf.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Board has reviewed the literature the Veteran has submitted in support of his appeal.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that medical treatise evidence can provide important support when combined with an opinion of a medical professional).  However, in this instance, the proffered literature does not refer to the Veteran himself and is not accompanied with the opinion of a medical professional.  Rather, it discusses the relationship between disabilities and Gulf War service, but does not show that there is a direct causal relationship in the Veteran's case.  Notwithstanding this, these articles specifically discuss instances when a Veteran has served in the Gulf War and in this case the Veteran did not have Persian Gulf service.  For this reason, the proffered literature is of no probative value.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).

Chronic fatigue

A November 1992 Report of Medical Examination conducted for separation purposes reflects that the Veteran's clinical evaluation was normal.  On his November 1992 Report of Medical History, the Veteran checked the 'No' boxes for 'swollen or painful joints' and 'cramps in your legs.'  He checked the 'Yes' boxes for only 'chronic or frequent colds' and 'broken bones.'  

A September 1995 progress note reflects that the Veteran was complaining of muscle achiness since January.  The assessment was chronic fatigue symptoms with extensive negative testing.  The examiner noted that environmental exposure should be considered.  

Correspondence from The Institute for Molecular Medicine dated in December 1997 reflects that blood was received from the Veteran in June 1997 in which he ordered a test for Mycoplasma spp. in blood leukocytes.  The results were positive.  It was explained that mycoplasmal infections have been found documented in Persian Gulf War Illness, and have been implicated as cofactors in AIDS.  Correspondence dated in December 1998 from the same institute states that mycoplasmal respiratory infections that cause a flu-like illness that progresses to systemic chronic fatigue syndrome/fibromyalgia syndrome-like illness.  The correspondence states that they have been working on Gulf War Illness and other chronic conditions.  

Private treatment records dated in October 2002 reflect a diagnosis of chronic fatigue syndrome.

In August 2009, the Veteran underwent a VA examination.  The examiner noted that the Veteran served stateside his entire service career and was never deployed.  The examiner noted review of the claims folder and medical records.  The Veteran complained of chronic fatigue syndrome, including symptoms of limited energy, fatigueness of his arms and legs, and that his arms and legs feel fatigued and heavy.  He denied sleep disturbances.  He denied joint pain with the exception of right shoulder pain.  He reported that onset of his condition was in November 1992.  He had a biopsy of his right side to verify muscle disease that was negative about ten years ago.  He received no treatment for this condition.  The condition of fatigue is precipitated by a little bit of work and/or walking.  Nothing relieves this condition.  He has daily fatigue that lasts all day.  The Veteran was vague on a diagnosis date.  He reported that a private physician diagnosed the condition in 1999; however, review of the claims folder reflects a medical entry by a registered nurse practitioner in 1999 which noted that a workup for chronic fatigue syndrome in 1995 was negative.  The examiner stated that the Veteran had a subjective complaint of chronic fatigue syndrome.  After review of the claims folder, the examiner opined that the Veteran's complaint of chronic fatigue syndrome as a result of indirect exposure to Gulf War veterans is less likely as not the result of service.  The examiner's rationale was that the Veteran never served in the Southwest Asia Theater during Persian Gulf War.  The Veteran was not treated in the military for chronic fatigue syndrome.  

Based on review of the record, the Board finds that the preponderance of the evidence is against a finding of service connection for chronic fatigue syndrome.  Service treatment records are void of any complaints or diagnoses of chronic fatigue syndrome, or any complaints of symptoms which could later be attributed to chronic fatigue syndrome.  A diagnosis of chronic fatigue syndrome is not shown until in or about 2002, as testing conducted in 1995 was negative.  This constitutes an approximately 10 year period after his separation from active service.  Even if the Board were to accept that the Veteran's complaints of muscle achiness constituted signs and symptoms of chronic fatigue syndrome, this is not reflected until January 1995, which still constitutes a three-year period after separation from service.  The lack of any evidence of chronic fatigue syndrome for many years between his separation from service, and the initial diagnosis weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, a VA examiner reviewed the claims folder and examined the Veteran opining that his chronic fatigue syndrome is not a Gulf War illness as he did not serve in the Southwest Asia Theater during the Persian Gulf War, and that he was not treated for chronic fatigue syndrome during service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his chronic fatigue syndrome and his period of service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that while the Veteran is competent to attest to his symptomatology related to his chronic fatigue syndrome, he is not competent to provide an opinion that his chronic fatigue syndrome is due to his active service, as he does not have the requisite medical expertise.  Chronic fatigue syndrome was not diagnosed during his period of service and a post-service diagnosis was not rendered until approximately 10 years later.  The Veteran has attempted to attribute his chronic fatigue syndrome to Gulf War illness; however, he did not serve in the Persian Gulf and he has otherwise not submitted any evidence in support of his contention that he contracted Gulf War illness due to vaccinations or contact with Persian Gulf war veterans or equipment.  As the Veteran denied pertinent symptoms on his Report of Medical History at service discharge and post service complaints were of recent onset, his assertions do not establish any continuity of symptomatology.  Further, the Veteran's contentions are outweighed by lack of in-service complaints or diagnosis, the diagnosis rendered many years after separation from service, and a medical opinion that his chronic fatigue syndrome is not due to service.  The negative clinical and documentary evidence post service for many years after his service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of chronic fatigue syndrome in service, no documented subjective complaints of chronic fatigue syndrome until several years after his service, no documented objective findings of chronic fatigue syndrome until approximately 10 years after his service, and a VA medical opinion to the effect that his chronic fatigue syndrome was not shown in service.  

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for chronic fatigue syndrome.  

Circulatory disability

The Veteran claims entitlement to a circulatory disability, which he has described as his circulation system not working properly and experiencing muscle problems.  

Service treatment records are void of any complaints or diagnosis of a circulatory disability.  A November 1992 Report of Medical Examination conducted for separation purposes reflects that he had a normal clinical evaluation, including 'heart,' and 'vascular system.'  On a November 1992 Report of Medical History, the Veteran checked the 'No' box for 'swollen or painful joints.' 

A March 1993 chest x-ray examination was negative.

A September 1995 progress note reflects that the Veteran was complaining of muscle achiness since January.  The assessment was chronic fatigue symptoms with extensive negative testing.  The examiner noted that environmental exposure should be considered.  

Nerve conduction studies performed in July 1996 were negative.

An August 2007 chest x-ray examination was negative.  

In August 2009, the Veteran underwent a VA examination of the arteries and veins pertaining to his claim of service connection for circulatory disorder.  The Veteran reported experiencing symptoms of fatigue and muscle aches in 1992.  He reported that muscle biopsies and EMG studies of the lower extremities have been negative.  Upon physical examination review of the claims folder, the examiner opined that the Veteran's symptoms are not of vascular origin and this was a normal vascular examination.  His symptoms that he describes of leg fatigue with ambulation, given the normal brachial index and no other symptoms of vascular compromise on physical examination do not indicate that his symptoms are related to a circulatory disorder.

In the absence of proof of a current disability of a circulatory disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a circulatory disorder, the Board must conclude the Veteran does not currently suffer from such a disability.  Without a diagnosed circulatory disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board accepts the August 2009 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion that the Veteran does not currently suffer from a circulatory disability.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's contention that he has a circulatory disorder that is related to his service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology that he believes is associated with a circulatory disability; however, a diagnosis of a circulatory disability is not the type of disability that can be identified simply by lay observation, it requires a diagnosis by a medical professional.  Thus, he is not competent to diagnose a circulatory disability, as he does not have the requisite medical expertise.  As detailed, the VA examiner found no circulatory disability, and there is otherwise no indication in the medical records that he has a diagnosed circulatory disability.  The Veteran's contentions of a chronic disability are outweighed by the objective findings which require medical expertise.  

Without a diagnosed chronic disability associated with the circulatory system, there can be no valid claim of service connection.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for circulatory disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Pain in back of head and right shoulder

A November 1989 service treatment record reflects that while taking a Karate class, he performed a movement wrong and fell.  He complained of back pain, specifically inferior to the right shoulder blade.  The right shoulder had full range of motion.  The assessment was muscle strain.  A May 1992 service treatment record reflects complaints of tingling and heavy sensation up the right forearm and fingers.  He reported some minimal discomfort in the right scapular area.  He denied any trauma.  There were no specific objective findings or assessment.  A June 1992 service treatment record reflects a complaint of a pinched nerve for one week.  The assessment was C-8 neuroproxis by history.  On a November 1992 Report of Medical Examination conducted for separation purposes, his 'upper extremities,' 'spine, other musculoskeletal,' and 'head, face,  neck and scalp' were clinically evaluated as normal.  On a November 1992 Report of Medical History, the Veteran checked the 'No' boxes for 'frequent or severe headache' and 'painful or "trick" shoulder or elbow.'  

A November 1993 physical therapy note reflects that the Veteran was attending his seventh physical therapy session for neck pain.

A January 1995 private treatment record reflects complaints of occipital pain in the morning when he arises for the last year and a half.  He reported that about the time of the onset of pain, he was hit in the head with a mallet that fell while he was at work.  The examiner stated that his pain may be "a sensitivity of his inion" to long-term pressure in a manner similar to that found with coccydynia.  

A July 1996 private treatment record reflects that the Veteran had been experiencing difficulty with pain in the back of his neck with headaches for the past three years.  The examiner felt that his headaches were related to his neck.  

An August 1996 private treatment record reflects continued complaints of pain at the base of his head.  The pain is well localized to the base of the inion.  He has occasional discomfort in the neck and arms.  He had full range of motion of the cervical spine and neurologically he was intact to both upper extremities.  There was focal tenderness to palpation over the inion and this is the area where he has his normal complaint of pain.  The impression was chronic headaches well localized to the region of the inion.  The examiner stated that the Veteran's pain may be a sensitivity of his inion to long-term pressure in a manner similar to that found with coccydynia.  A CT of the head was normal.  

An April 1998 clinical record reflects complaints of right arm numbness for one week and on the right side of his head he reported sharp pains over the weekend which were now a dull pain.  The assessment was questionable cervical myelopathy.  

An October 1998 x-ray examination of the cervical spine was normal.

A May 2007 private treatment neurological consultation reflects that the Veteran has had several years of pain in the right shoulder radiating up into the base of his neck.  The assessment was a strange referral pattern of pain from the shoulder up into the neck.  A May 2007 cervical spine MRI showed diffuse but relatively mild protrusion seen at C6-7 with also slight neural foraminal encroachment.  There was also a small central disc protrusion at C5-6.  There was no cord encroachment, canal stenosis, or focal cord lesion.  A May 2007 cervical spine x-ray reflects an impression of cervical spondylotic changes with encroachment upon the neural foramen bilaterally at C6-7.

In August 2009, the Veteran underwent a VA examination.  He complained of pain in the posterior aspect of his head and neck, which radiates to his right shoulder blade and is associated with some numbness on the dorsal aspect of his forearm and hand.  It is transient and does not seem to be induced by any particular position.  Upon physical examination, the examiner stated that the Veteran has been evaluated by a neurologist in the past for any signs of structural problems including arthritis and degenerative disc disease.  Both MRIs of the cervical spine as well as electrophysiological testing did not show evidence of any compression of peripheral nerves at the level of the root or distally.  The examiner did not see any evidence of any spinal cord issues or problems by history or on examination.  

Another August 2009 VA examination reflects complaints of right shoulder pain.  He reported pain and limited range of motion.  He reported that the onset was in 1993.  He denied any injury and denied surgery.  An x-ray examination showed minimal degenerative changes in the right shoulder.  A physical examination was essentially normal.  The examiner diagnosed subjective complaint of right shoulder pain and degenerative joint disease.  The examiner opined that the Veteran's right shoulder degenerative disease was less likely than not related to his military service.  The examiner stated that there was no evidence of chronic right shoulder condition while in the military.  In addition, the new diagnosis of degenerative joint disease could be the result of 15 years of post military service work as a cable technician installer.  

Based on review of the record, the Board finds that the preponderance of the evidence is against a finding of service connection for a disability manifested by pain in the back of the head and right shoulder.  Service treatment records do not specifically reflect a chronic disability related to the head and shoulder.  As detailed, the private treatment records reflect the Veteran's report of occipital pain beginning in or about mid-1993.  In January 1995, he reported that he had been hit by a mallet around the time symptoms began a year and a half prior but did not report any symptoms due to an event that occurred in service.  He initially reported pain and numbness in his right arm in April 1998 which he reported he had been experiencing for just a week.  There is a lack of signs or symptoms of a disability manifested by pain in the back of the head and right shoulder in the service treatment records, and none of the examiners who examined the Veteran in the 1990's attributed the symptoms to his period of service.  The private treatment records reflect that the Veteran's symptoms manifested after he separated from service.  

Two VA examiners reviewed the claims folder and examined the Veteran.  One VA examiner could not find any compression of peripheral nerves at the level of the root or distally, and there was no evidence of any spinal cord issues.  Another VA examiner determined that his right shoulder degenerative arthritis was not due to service.  The Board accepts the VA examiners' opinions as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record which relates a disability manifested by pain in the back of the head and right shoulder to his period of service.

The Board has considered the Veteran's contention that a relationship exists between his disability manifested by pain in the back of the head and right shoulder and his period of service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that while the Veteran is competent to attest to his symptomatology related to a disability manifested by pain in the back of the head and right shoulder, he is not competent to provide an opinion that any such disability is due to his active service, as he does not have the requisite medical expertise.  A disability manifested by pain in the back of the head and right shoulder was not diagnosed during his period of service and the post-service diagnoses of occipital pain and degenerative joint disease of the right shoulder have not been attributed to his period of active service.  The Veteran has attempted to attribute his disability manifested by pain in the back of the head and right shoulder to Gulf War illness; however, he did not serve in the Persian Gulf and he has otherwise not submitted any evidence in support of his contention that he contracted Gulf War illness due to vaccinations or contact with Persian Gulf war veterans or equipment.  The Veteran's contentions are outweighed by lack of in-service complaints or diagnosis, diagnoses rendered after separation from service, and medical opinions that do not relate any disability manifested by pain in the back of the head and right shoulder to service.  

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for disability manifested by pain in the back of the head and right shoulder.  


ORDER

Entitlement to service connection for chronic fatigue is denied.

Entitlement to service connection for a disability manifested by circulatory problems is denied.

Entitlement to service connection for a disability manifested by pain in back of head and right shoulder is denied.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

Per a January 2008 Board Remand, in August 2009, the Veteran underwent a VA examination to assess the nature and etiology of his acquired psychiatric disability.  The examiner acknowledged that the Veteran's service treatment records were negative for any psychiatric symptoms or treatment.  The examiner noted that the earliest diagnosis of generalized anxiety disorder was in August 2004.  The examiner acknowledged a January 2000 VA mental health assessment with a diagnosis of social phobia.  The Veteran denied seeking mental health treatment prior to service, but during service sought treatment at the Red Cross related to his relationship with his fiancée.  He reported initially seeking treatment for his constant nervousness and anxiety in 1993 or 1994.  He reported that he felt the symptoms right out of service.  He reported that he started to become very anxious and fatigued and experienced a great deal of pain and was unable to balance a full time job and school.  He reported that he started seeing a private psychiatrist (Dr. J.) in 1994 and had been seeing him since then for medication management of his psychiatric symptoms.  Upon mental status examination, the examiner diagnosed social phobia and depressive disorder not otherwise specified.  The examiner stated that although the Veteran denied problems with anxiety prior to his military service, he did endorse a history of physical and verbal abuse and his medical records suggest that the anxiety was present in childhood and has persisted.  Thus, the examiner opined that it is more likely than not that his social phobia is related to his childhood.  The examiner opined that the Veteran appears to have experienced symptoms of depression within the year following his discharge from the military.  Symptoms reported by the Veteran include depressed mood, hypersomnia, fatigue, low energy and anhedonia.  This seems to coincide with his self-reported physical complaints of pain and fatigue.  Thus, a diagnosis of depressive disorder not otherwise specified was made as it is unclear whether the depressive symptoms were secondary to his physical complaints or vice versa.  Given the apparent decline in functioning within the year after his discharge, it was the examiner's opinion that his depressive symptoms were at least as likely as not secondary to (or exacerbated by) his military service (perhaps related to loss of structure following discharge and/or physical problems of unknown etiology).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board has determined that the August 2009 VA examination is inadequate and insufficient for purposes of determining the etiology of the Veteran's acquired psychiatric disability.  

The VA examiner opines that it appears that the Veteran experienced symptoms of depression within the year following his discharge from service; however, the examiner fails to provide support for this conclusion.  There are treatment records on file from the mid-1990's but they do not appear to reflect any psychiatric complaints or symptoms, and the examiner does not address these records in proffering an opinion.  The examiner also states that the Veteran began treatment with Dr. J. in 1994; however, correspondence from Dr. J. stated that he only began treating the Veteran in June 1997, and Dr. J. opined that he had PTSD due to chemical warfare, even though this is not supported by the record.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).

The Board also acknowledges the regulations which provide that for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1133 (West 2002)); 38 C.F.R. §§ 3.307, 3.309.  Depressive disorder not otherwise specified, however, is not considered a psychosis and thus the presumptive provisions would be inapplicable to the claim.  See 38 C.F.R. § 3.384.  

For these reasons, the Veteran should be afforded a new VA examination to assess the nature and etiology of his acquired psychiatric disability.  The Board acknowledges that the Veteran underwent a separate VA examination to assess the nature and etiology of his claimed memory loss; however, the Board finds that such issue is inextricably intertwined with the acquired psychiatric issue and thus should be considered by the VA examiner.  

Accordingly, the issues are REMANDED for the following action:

1.  The RO should schedule the Veteran for an examination by a VA psychiatrist to determine the nature and etiology of his acquired psychiatric disability and memory loss.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventor, should be accomplished.  

a)  The examiner should provide an opinion as to whether the Veteran's symptomatology meets the criteria for a diagnosis of an acquired psychiatric disability, and whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service, or is otherwise related to service;

b)  The examiner should provide an opinion as to whether any memory loss is at least as likely as not (a 50 percent or higher degree of probability) due to service, or is otherwise related to service, or whether it is proximately due to, or aggravated by, any acquired psychiatric disability.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  If an opinion cannot be rendered without resorting to speculation as to the etiology of his acquired psychiatric disability and/or memory loss, the examiner should discuss in detail why an opinion cannot be offered.

2.  After completion of the above, the RO should review the expanded record and readjudicate the acquired psychiatric and memory loss service connection issues.  If either benefit sought is not granted, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


